        Case 1:20-cv-02736-PAE-SN Document 8 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHARLES GUERIN,

                                       Plaintiff,                     20 Civ. 2736 (PAE) (SN)
                        -v-
                                                                                ORDER
 SAM VISSER MAKEUP, INC.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On April 1, 2020, plaintiff Charles Guerin filed the complaint. Dkt. 1. On April 3, 2020,

the Court referred this case to the Hon. Sarah Netburn, Magistrate Judge. Dkt. 4. On June 30,

2020, service was due, but Guerin had not filed proof of service on the docket of the case. On

July 14, 2020, Judge Netburn issued an order instructing Guerin to file such proof no later than

July 17, 2020. Dkt. 5. On July 17, 2020, Guerin’s counsel Richard Liebowitz, Esq., filed a

letter, stating that he had not served the defendant “[d]ue to an administrative oversight,” and

asking for an extension until August 14, 2020 to serve the defendant. Dkt. 6.

       Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not served within

90 days after the complaint is filed, the court––on motion or on its own after notice to the

plaintiff––must dismiss the action without prejudice against that defendant or order service be

made within a specified time,” unless plaintiff shows good cause for the failure. Fed. R. Civ. P.

4(m). Over 90 days have passed since the filing of the complaint, and Liebowitz’s explanation

of an administrative oversight—offered only in response to Judge Netburn’s prompting––does

not constitute good cause. Further, the Court notes that proceedings before other courts have

raised substantial questions as to Liebowitz’s credibility. See, e.g., Dkt. 6 (attaching Usherson v.
        Case 1:20-cv-02736-PAE-SN Document 8 Filed 07/28/20 Page 2 of 2




Bandshell Artist Mgmt., No. 19 Civ. 6368 (JMF), Dkt. 68 (S.D.N.Y. June 26, 2020) (sanctioning

Liebowitz and referring him to Grievance Committee for repeated violations of court orders, lies

to the court (including under oath), and false allegations in complaint)); id., Appendix

(cataloguing Liebowitz’s misconduct before other courts); see also Craig v. PopMatters Media,

Inc., No. 18 Civ. 1713 (SMY), Dkt. 23 (S.D. Ill. June 14, 2020) (letter from a Liebowitz client,

proffering that Liebowitz filed lawsuits on the client’s behalf without his knowledge or consent).

        Because Guerin and his counsel have offered no good cause for the lack of service, the

Court dismisses the complaint, without prejudice. The Clerk of Court is respectfully directed to

close this case.

        SO ORDERED.

                                                              PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: July 28, 2020
       New York, New York




                                                 2
